Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “100” has been used to designate both Fig. 1 Box 100 and Fig. 4 System 100.
Reference character “104” has been used to designate both Fig. 1 Box 104 and Fig. 4 Node 104.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 13, “comsumption” should read “consumption”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
All paragraphs beyond paragraph [0003] on Pg. 1, are not numbered in correct order
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Clam 1 Pg. 1 ln. 10 – “…the first private vector having a from the first…” should read “…the first private vector from the first…”
Claim 1 Pg. 1 ln. 15-16 – “using the SPDZ protocol to securely share the second private vector from the first computational party to the second computational party”. It is unclear whether the second private vector should be shared from the “second computational party” to the first as supported by Pg. 22 [0040] step 3.
Claim 1 Pg. 2. ln. 1-2 – “computing, for i = 1, ..., k, shares [w2i-1 + x2i] and [w2 + x2i-1] by performing SPDZ protocol Add([w2i], [x2i-1]) and Add([w2i], [x2i-1]), respectively”. It is unclear whether the first instance of “Add([w2i], [x2i-1])” corresponds to “[w2i-1 + x2i]”, or Pg. 22 [0040] step 5.
The above informalities are also present in Claim 9
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “SPDZ” is an acronym and must be clearly spelled out in claims 1 and 9, as an example, the term “MAC” in claims 5 and 13 is an acronym which is properly defined. 

Allowable Subject Matter

Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 is patentable over Zhu, Youwen et al. “Fast Secure Scalar Product Protocol with (almost) Optimal Efficiency.” CollaborateCom (2015), 
Shen, Chih-Hao et al. “Scalar-product based secure two-party computation.” 2008 IEEE International Conference on Granular Computing (2008): 556-561, and 
Damgard, Ivan et al. “Multiparty Computation from Somewhat Homomorphic Encryption.” IACR Cryptol. ePrint Arch. (2011), 
hereinafter Zhu et al., Shen et al. and Damgard et al.
	
None of the prior art of record alone or in any combination suggest computing the secure inner product with the equation: 
(w1 + x2)(w2 + x1) - x1x2 - w1w2 
= w1w2 + w1x1 + w2x2 + x1x2 - x1x2 - w1w2= x1w1 + x2w2 
to reduce multi-party multiplication, which is the basis for the terms [w2i-1 + x2i] and [w2 + x2i-1] and results in just a single multiplication of shares [w2i-1 + x2i] and [w2 + x2i-1].

Zhu et al. teach a method for implementing a secure multiparty inner product computation protocol wherein a first computational party holds a first private vector (x = {x1,..., xN) and (Sect. 2.1 Pg. 236, “Alice”) a second computational party holds a second private vector (w = {w1, ...,wN}) (Sect. 2.1 Pg. 236, “Bob”), the first private vector and the second private vector each having a number N of values (Sect 2.1 Pg. 236, “n”), wherein the first computational party and the second computational party want to jointly compute an inner product (d) of the first private vector and the second private vector such that x1w1 +…+ xN wN = ΣN i=1 xiwi (Sect. 1 Pg. 235, “sum”), without the first computational party learning the second private vector and the second computational party learning the first private vector (Sect. 1 Pg. 235, “without violating the privacy of any data”), and where k = N/2 (Sect. 2.1 Pg. 236, “n = 2 * k”).
Zhu et al. derives the equation: (Sect. 4.1 Pg. 239)
x2i−1βi + αiy2i = x2i−1(y2i−1 − y2i) + (x2i−1 + x2i)y2i
= x2i−1y2i−1 + x2iy2i
instead of the equation disclosed in the instant application. Though the motivation for deriving this equation is to achieve a secure multi-party computation of inner product with the same security as previous methods and to reduce computation and communication cost, (Sect. 3 Pg. 238) Zhu et al. do not teach the same method for calculating inner product. While Zhu et al. are motivated to reduce computation and communication cost under their protocol, they lack the same motivation to reduce the number of multi-party multiplications and do not arrive at the same conclusion as the instant application.

 Shen et al. teach various computations using a secure multi-party scalar product protocol. In particular, the polynomial evaluation is similar to the inner product equation described in the instant specification. Shen et al. teach computing, for i = 1, ..., k, a vector x’ = {x’, ..., x’k; } for the first computational party, the value x’ = x2i-1x2i, and (Shen et al. Sect. 4.1 “xjyj") and computing, for i = 1, ..., k, a vector w’ = {w’, ..., w’k;} for the second computational party, where the value w’ = w2i-1w2i, and (Shen et al. Sect. 4.1 “xjyj"). 
Shen et al. describe how to securely compute a polynomial with the equation:
z1 + z2 = (x1 + x2)(y1 + y2)
z1 +z2 = x1y1+x2y2+(x1y2+y1x2)
Shen et al. teach a Party 1 holds a private vector (x1,y1) and Party 2 holds a private vector (x2,y2). While close, the evaluation described by Shen et al. is only motivated to reduce communication costs by calculating x1y1 and x2y2 locally among each party. However, the method does not involve computing shares of [x2 + y1] and [y2 + x1], nor is the inner product x1x2 + y1y2 the result of performing the operations. The addition of Shen et al. does not remedy the deficiencies in Zhu et al. in teaching the method of claim 1.

The SPDZ protocol used for performing secret sharing and multi-party computations in claim 1 appears to be unmodified from the protocol taught by Damgard et al. Since the protocol described allows for secret sharing and secure multi-party addition and multiplication, it would be obvious to one of ordinary skill in the art to use this protocol, for performing such operations. However, the combination of Damgard et al. with any of the prior art of record does not remedy their deficiencies in teaching the method of claim 1.

Claim 9 is a system that implements the method of claim 1 and is therefore similarly determined to be patentable. Claims 2-8 and 10-16 are dependent on claims 1 and 9 respectively, and are therefore determined to be patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2005/043808 A1 – Regarding, in a framework of secure multiparty computation based on homomorphic threshold cryptosystems, a protocol and a special type of multiplication gate.
US-PGPUB 2018/0373834 A1 – Regarding computationally-efficient techniques for secure crowdsourcing of genomic and phenotypic data.
Wang, I-Cheng et al. “Towards Empirical Aspects of Secure Scalar Product.” (2008). pp. 573-578, doi: 10.1109/ISA.2008.78.

This application is in condition for allowance except for the following formal matters: 
Objections to the Drawings, Specification and Claims
112(b) rejection over the term “SPDZ”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./               Examiner, Art Unit 2496                                                                                                                                                                                         /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496